Name: Commission Regulation (EC) No 1424/95 of 23 June 1995 temporarily adapting the special arrangements for imports of certain products in the beef and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: international trade;  trade policy;  Europe;  animal product
 Date Published: nan

 24. 6 . 95 EN Official Journal of the European Communities No L 141 /19 COMMISSION REGULATION (EC) No 1424/95 of 23 June 1995 temporarily adapting the special arrangements for imports of certain products in the beef and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, group ; whereas the introduction of fixed duties from 1 July 1995 also requires a transitional measure to be adopted to reduce the specific amounts of the customs duties fixed in the Common Customs Tariff on products originating in those countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The specific amounts of the customs duties fixed in the Common Customs Tariff shall not apply to the products of the codes listed in the Annex, originating in Switzerland and accompanied by a document issued by that country certifying their Swiss origin . 2. The specific amounts of the customs duties fixed in the Common Customs Tariff on the products listed in the Annex and originating in the Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia are hereby reduced by 80% . This reduction shall apply solely to products complying with Commission Regulation (EC) No 207/95 0 ­ Whereas, as a result of the implementation of the Uruguay Round Agreement on Agriculture, variable levies are replaced by fixed duties as from 1 July 1995 ; whereas, as a consequence, the regulations on imports of certain products originating in Switzerland and providing for their exemption from the levy in view of the prices for adult bovine animals recorded on the market in Switzer ­ land are to be repealed from that date ; whereas, however, pending the conclusion of a new arrangement with Swit ­ zerland, the preference granted to that country must be maintained ; whereas a transitional measure should accor ­ dingly be adopted to exempt imports of the products concerned from the specific amounts of the customs duties fixed in the Common Customs Tariff ; whereas Commission Regulations (EEC) No 586/77 (2), as last amended by Regulation (EEC) No 366l /92 (3), and (EEC) No 61 1 /77 (4), as last amended by Regulation (EC) No 3246/94 (*), must therefore be repealed ; Article 2 Regulations (EEC) No 586/77 and (EEC) No 611 /77 are hereby repealed. Whereas Article 7 of Council Regulation (EC) No 3355/94 of 22 December 1994 concerning the arrange ­ ments applicable to imports into the Community of products originating in the Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia (*) provides for a reduc ­ tion in the levy applicable to imports -into the Commu ­ nity of certain products in the beef and veal product Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. Article 1 shall apply until 30 June 1996 only. (') OJ No L 349 , 31 . 12. 1994, p . 105. 0 OJ No L 75, 23 . 3. 1977, p. 10 . (3) OJ No L 370, 19. 12. 1992, p . 16. (4) OJ No L 77, 25. 3 . 1977, p. 14. 0 OJ No L 338 , 28 . 12. 1994, p . 70 . (6) OJ No L 353, 31 . 12. 1994, p. 1 . n OJ No L 25, 2. 2 . 1995, p. 2. No L 141 /20 I EN I Official Journal of the European Communities 24. 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission 24. 6 . 95 EN Official Journal of the European Communities No L 141 /21 ANNEX Products referred to in Article 1 Croatia/Slovenia/Bosnia-Herzegovina/former Yugoslav Republic of Macedonia Switzerland CN code CN code 0102 90 51 0102 90 05 0102 90 59 0102 90 21 0102 90 71 0102 90 29 0102 90 79 0102 90 41 0201 10 00 0102 90 49 0201 20 20 0102 90 51 0201 20 30 0102 90 59 0201 20 50 0102 90 61 0102 90 69 0102 90 71 0102 90 79 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61